EXHIBIT 10(F)     Sierra Pacific Resources Operating Companies     FERC Electric
Tariff     First Revised Volume No. 1   First Revised Service Agreement No.
101.A Open Access Transmission Tariff   (Assigned from Reliant TSA No. 101)  

 

Page 1 of 6

 

Service Agreement For Long-Term

Firm Point-To-Point Transmission Service

 

1.0 This Service Agreement, dated as of December 12, 2002, as amended December
19, 2003, is entered into, by and between Nevada Power Company(“Transmission
Provider”), and Pinnacle West Capital Corporation, (Pinnacle West)
(“Transmission Customer”).

 

2.0 The Transmission Customer has been determined by the Transmission Provider
to have a Completed Application for Firm Point-To-Point Transmission Service
under the Tariff.

 

3.0 The Transmission Customer has provided to the Transmission Provider an
Application deposit in accordance with the provisions of Section 17.3 of the
Tariff.

 

4.0 Service under this agreement shall commence on the later of (l) the
requested service commencement date, or (2) the date on which construction of
any Direct Assignment Facilities and/or Network Upgrades are completed, or (3)
such other date as it is permitted to become effective by the Commission.
Service under this agreement shall terminate on the actual termination date or
such date as mutually agreed upon by the parties.

 

5.0 The Transmission Customer’s renewal rights under this agreement shall be as
specified in Section 2.2 of the Transmission Provider’s Tariff as it may be
amended from time to time in accordance with FERC policy. In addition, in order
to assist the Transmission Provider in planning its system appropriately, the
Transmission Customer will communicate with the Transmission Provider on a
nonbinding basis regarding its assessment of whether it will renew this
agreement as follows:

 

5.1 In the event the Transmission Customer signs a power sales contract that:
(1) utilizes the transmission capacity provided for under this agreement, and
(2) extends beyond this agreement’s initial term, the Transmission Customer
shall so notify the Transmission Provider (without identifying the parties to
the power sales contract) and shall provide the Transmission Provider with the
Transmission Customer’s assessment of the likely impact of such contract on its
intent to renew this agreement.

 

5.2 The Transmission Customer will on an annual basis, starting five years prior
to the end of the initial term of this agreement, provide the Transmission
Provider with a nonbinding statement of its current assessment of whether it
will renew this agreement. The Transmission Customer will, on Transmission
Provider’s request, answer any reasonable questions the Transmission Provider
has about such assessment; provided that the Transmission Customer shall not be
obligated to provide any confidential market data to the Transmission Provider.

 

Effective:    July 31, 2003



--------------------------------------------------------------------------------

Sierra Pacific Resources Operating Companies     FERC Electric Tariff     First
Revised Volume No. 1   First Revised Service Agreement No. 101.A Open Access
Transmission Tariff   (Assigned from Reliant TSA No. 101)  

 

Page 2 of 6

 

5.3 The Transmission Provider’s transmission personnel shall treat as
confidential and proprietary all information provided by Transmission Customer
under this Section 5.0, and shall comply with FERC’s affiliate regulations and
other applicable provisions of Order No. 889, or any successor requirements, in
its treatment of such information; provided that this Section 5.3 shall not
prevent the Transmission Provider from providing information to FERC, the PUCN
or any other agency of competent jurisdiction in accordance with applicable
requirements of such agency or from compliance with any valid court order
requiring the production of such information. The Transmission Provider shall
give the Transmission Customer notice of any such agency request or court order
so that the Transmission Customer may take any action deemed necessary by the
Transmission Customer to protect the confidentiality of the requested
information.

 

6.0 The Transmission Provider agrees to provide and the Transmission Customer
agrees to take and pay for Firm Point-To-Point Transmission Service in
accordance with the provisions of Part II of the Tariff and this Service
Agreement.

 

7.0 Any notice or request made to or by either Party regarding this Service
Agreement shall be made to the representative of the other Party as indicated
below.

 

Effective:    July 31, 2003



--------------------------------------------------------------------------------

Sierra Pacific Resources Operating Companies     FERC Electric Tariff     First
Revised Volume No. 1   First Revised Service Agreement No. 101.A Open Access
Transmission Tariff   (Assigned from Reliant TSA No. 101)  

 

Page 3 of 6

 

8.0 If any event occurs that will materially affect the time for completion of
new facilities or the ability to complete them, Transmission Provider shall
promptly notify the Transmission Customer. A technical meeting between the
Parties shall be held to evaluate the alternatives available. If the
Transmission Provider and the Transmission Customer mutually agree that no other
reasonable alternatives exist and the requested service cannot be provided out
of existing capability under the conditions of Part II of the Tariff, the
obligation to provide the requested Firm Point-To-Point Transmission Service
shall terminate and any deposit made by the Transmission Customer shall be
returned with interest pursuant to Commission regulations 35.19a(a) (2) (iii).
However, the Transmission Customer shall be responsible for all prudently
incurred costs by the Transmission Provider through the time construction was
suspended.

 

Transmission Provider:

 

Director, Regional Transmission

Nevada Power Company

P.O. Box 230

Las Vegas, NV 89151

 

Transmission Customer:

 

Pinnacle West Capital Corporation

P.O. Box 53999, Mail Station 8983

Phoenix, AZ 85072-3999

 

9.0 The Tariff is incorporated herein and made a part hereof.

 

10.0 This Service Agreement may be executed in counterparts, each one of which
shall be deemed an original.

 

IN WITNESS WHEREOF, the Parties have caused this Service Agreement to be
executed by their respective authorized officials.

 

    Transmission Provider:        

By:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Name   Title   Date     Transmission Customer:        

By:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Name   Title   Date

 

Effective:    July 31, 2003



--------------------------------------------------------------------------------

Sierra Pacific Resources Operating Companies     FERC Electric Tariff     First
Revised Volume No. 1   First Revised Service Agreement No. 101.A Open Access
Transmission Tariff   (Assigned from Reliant TSA No. 101)  

 

Page 4 of 6

 

Specifications For Long-Term Firm Point-To-Point

Transmission Service

 

1.0 Term of Transaction: 5 Year(s)

 

Start Date: 05-1-04

 

Termination Date: 04-30-09

 

  1.1 Notwithstanding Section 17.7 of the Tariff or any other provision of the
Tariff, the Start Date and initial Term of Transaction specified in Section 1.0
shall not be extended or changed in any fashion without the written agreement of
the Transmission Provider and Transmission Customer. Provided, however, that
Transmission Customer shall retain its full rollover rights and queue position.

 

2.0 Description of capacity and energy to be transmitted by Transmission
Provider including the electric Control Area in which the transaction
originates.

 

375 MW from Harry Allen 500 kV Substation in Nevada Power Company’s Control Area
to Mead 230 kV Substation.

 

3.0

   Point of Receipt    Delivering Party      Harry Allen 500 kV Substation   
Pinnacle West Capital Corporation

 

4.0

   Point of Delivery    Receiving Party      Mead 230 kV Substation    Market

 

5.0 Maximum amount of capacity and energy to be transmitted (Reserved Capacity):
375 MW

 

6.0 Designation of party(ies) subject to reciprocal service obligation: None

 

7.0 Name(s) of any Intervening Systems providing transmission service: None

 

Effective:    July 31, 2003



--------------------------------------------------------------------------------

Sierra Pacific Resources Operating Companies     FERC Electric Tariff     First
Revised Volume No. 1   First Revised Service Agreement No. 101.A Open Access
Transmission Tariff   (Assigned from Reliant TSA No. 101)  

 

Page 5 of 6

 

8.0 Service under this Agreement may be subject to some combination of the
charges detailed below. (The appropriate charges for individual transactions
will be determined in accordance with the terms and conditions of the Tariff.)

 

  8.1 Transmission Charge: $1.21/kW-mo.

 

  8.2 System Impact and/or Facilities Study Charge(s):

Pending finalization, $30,000 deposit in place. Reliant – Arrow Canyon will be
responsible for the final actual costs.

 

  8.3 Direct Assignment Facilities Charge: None under this TSA. However, Direct
Assignment Facilities will be required to provide the associated interconnection
and are defined in the Interconnection & Operation Agreement.

 

  8.4 Ancillary Services Charges: As negotiated in the future or as defined in
Interconnection and Operation Agreement.

 

  8.5. Power Factor Requirements: As defined in Interconnection and Operation
Agreement.

 

9.0 The Transmission Customer shall make payments (the “Extension Payments”) to
compensate the Transmission Provider for extending the Start Date from July 31,
2003 to May 1, 2004. These Extension Payments shall be $138,061/month, and shall
be made for each month from August 2003 through April 2004. The Transmission
Provider shall invoice the Transmission Customer for the Extension Payments on a
monthly basis based on the billing provisions set out in the Tariff. The
Transmission Customer shall not be obligated to make any other payment to the
Transmission Provider for its extension, notwithstanding the currently effective
provisions of Section 17.7, any amendments thereto or any other provision of the
Tariff.

 

10.0 The Transmission Customer will receive transmission credits during the
extension period that may be applied against all point-to-point transmission
uses by the Transmission Customer from January 1, 2004, through April 30, 2004,
originating at the Point of Receipt. No credits will be provided for imbalance
or other ancillary services charges or for transmission under a Network
Customer’s existing transmission rights. No credits shall be provided under this
settlement applicable to any transmission service that the Transmission Provider
provides after April 30, 2004.

 

Effective:    July 31, 2003



--------------------------------------------------------------------------------

Sierra Pacific Resources Operating Companies     FERC Electric Tariff     First
Revised Volume No. 1   First Revised Service Agreement No. 101.A Open Access
Transmission Tariff   (Assigned from Reliant TSA No. 101)  

 

Page 6 of 6

 

  10.1 The amount of the credits shall be as follows:

 

  (A) The Transmission Customer shall initially receive 273,750 MW-hours of
transmission service credits. These credits shall be reduced as they are used as
provided in Section 10.2 below.

 

  (B) The Transmission Provider shall post the availability of the Transmission
Customer’s transmission capacity on its OASIS. The Transmission Customer’s
credits will be increased to the extent that posted capacity is resold, in such
amounts as described in Section 10.2.

 

  (C) The Transmission Customer may freely exchange transmission credits with
the Southern Nevada Water Authority (“SNWA”) by providing written notice to the
Transmission Provider. The Transmission Provider shall be entitled to rely upon
any such notice, and the Transmission Customer shall assume all liability in the
event that SNWA later disputes the Transmission Customer’s authority to provide
such notice or otherwise claims an entitlement to the credits that are the
subject of the notice.

 

  10.2 Transmission credits for point-to-point transmission uses by the
Transmission Customer to enable the transmission of energy originating at the
Point of Receipt will be reduced, and transmission service credits for posted
capacity that is resold shall be increased, as follows: For an hourly
reservation, transmission service credits shall be equal to 1 hour times the
reserved capacity. For a daily reservation, transmission service credits shall
be equal to 24 hours times the reserved capacity. For weekly service,
transmission service credits shall be equal to 168 hours times the reserved
capacity. For monthly reservations, transmission service credits shall be equal
to 730 hours times the reserved capacity.

 

  10.3 In billing the Transmission Customer for each of the months in which the
transmission credits apply, the Transmission Provider shall provide the
Transmission Customer with an accounting of the amount of transmission credits
used and obtained in that month, as well as the amount of transmission credits
that are remaining.

 

Effective:    July 31, 2003